Citation Nr: 1625442	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

3.  Entitlement to service connection an upper stomach disability, claimed as secondary to medications taken for service-connected disabilities.

4.  Entitlement to a compensable rating for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy.

5.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from August 1983 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested and was scheduled for a Board hearing in January 2016.  The Veteran did not report to the scheduled hearing. 

The issue(s) of service connection for erectile dysfunction, upper stomach disability, a psychiatric disorder, entitlement to TDIU, and entitlement to a rating in excess of 10 percent for the Veteran's service-connected hernia disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected hernia disability is postoperative without recurrence manifested by protrusion of any kind during the appeal period, or use of a truss or supporting belt.  

2.  The Veteran's service-connected hernia disability has residual symptoms of ongoing pain in the left groin area associated with ileal-inguinal neuralgia. 

3.  The Veteran's left inguinal hernia surgical scar is tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.114, 4.124a, Diagnostic Codes 7338-8530 (2015).

2.  A separate 10 percent rating for left inguinal hernia surgery scar is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the Veteran was provided with notice letters in May 2008, June 2008, July 2008, January 2009, February 2009, August 2009, September 2010, and February 2013.  The notification requirements have been fulfilled.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, available private records, and VA examination reports.  The Board notes that several private medical and charitable housing groups indicated that they did not have medical treatments records for the Veteran.  Additionally, the Social Security Administration (SSA) indicated that the Veteran's claim for benefits was granted on appeal in November 2012, and included "hernias" as one of the Veteran's "severe" disabilities.  The claims file does not contain the full SSA disability medical records, and therefore the issue of entitlement to a rating in excess of 10 percent for the Veteran's hernia disability will be remanded for the additional development of his SSA records.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A.  § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the RO continued a noncompensable rating the Veteran's service-connected post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy under Diagnostic Code 7338.

Under Diagnostic Code 7338 (inguinal hernia), a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Service treatment records show that the Veteran complained of pain near his penis in Jul y1985.  He did not have swelling or tenderness, but he had a palpable inguinal hernia.  He was scheduled for inguinal hernia surgery, and the hernia was surgically repaired in August 1985.  In September 1985, the status post hernia repair included no complaints from the Veteran and his wound was "ok."

The Veteran was granted service connection for postoperative left inguinal herniorrhaphy in a March 1986 rating decision.  

In June 1986, the Veteran complained of ongoing pain in the area of his left inguinal hernia repair.  He was found to have a recurrence of the inguinal hernia.  In July 1988, a medical record noted he was advised to undergo another hernia repair, but that this was "never done."

In March 2003, the Veteran had a small reducible inguinal hernia.  It was noted to be "easily reduced." 

The Veteran filed the claims on appeal in May 2008.

In September 2007, the Veteran reported left lower quadrant and left scrotal pain for more than 20 years.  His pain was worse with exertion, activity and sexual activity.  His left testicle was very tender.  He was assessed with chronic left pelvic/scrotal pain, "most likely neuropathic, previously seen varicocele unlikely cause of pain."  A March 2008 record included the Veteran's complaint that sex and urination were painful.  He also reported his left testicle was painful even to light touching.  In April 2008, he reported chronic left hernia area pain that was more acute with full bladder or with an erection.  

In October 2008, a VA urologist noted the Veteran's complaints of chronic pain in the groin and testicle since his hernia repair in 1985.  He had a normal penis and urethral meatus.  Normal, nontender testicles, epididymis and scrotum.  There were no masses in the testicles, epididymis or inguinal hernia, mass, or adenopathy.  He had mild tenderness of the left groin without swelling.  A scrotal ultrasound from 2004 showed bilateral microlithiasis and a small right testicular cyst.  The Veteran had normal palpable groins, penis, epididymis and testicles.  The pain was not related to his testicle.  "He thinks that the pain is because of scar tissue in the groin area and wants to be evaluated by a general surgeon."  

The VA general surgeon, in October 2008, recorded a "tender left inguinal area without induration or mass, his right testes was normal, his left testes was tender throughout with no mass or induration, and slightly more so in the epididymis area."  In another October 2008 record, the Veteran was assessed with "left inguinal discomfort of indeterminate etiology, possible left ilioinguinal neuropathy status post remote left inguinal hernia repair with no evidence of recurrent hernia."

In March 2009, the Veteran was afforded a VA examination.  The Veteran was noted to have had nerve blocks in the left groin over the years and "did get several months of pain decrease in the past, but the most recent injection here in February 2009 really did not help his ileal inguinal neuropathic pain."  He had no additional surgeries after 1985.  The 1985 surgery was described as a traditional open repair of the left inguinal hernia.  The Veteran described ongoing sharp, stabbing pain in the left inguinal ileal-inguinal nerve region that radiated to his left testicle.  There were no masses in his testicles.  A 2009 echogram of the scrotum revealed bilateral testicular microlithiasis, and a small right testicular cyst.  He had no new hernias.  On physical examination he had tenderness of the left inguinal region up to the left lateral flank and into the left testicle.  He had a normal bladder, anus, rectal wall, urethra and perineal sensation examination.  The examiner stated that "it does seem that his penile, left inguinal and up to left lower abdominal region is secondary to reflex sympathetic dystrophy that followed left inguinal hernia repair."  It was again noted there was no hernia recurrence.  

A March 2009 treatment record indicated that the Veteran had a history of left ilioinguinal neuralgia, and was seeking a repeat left ilioinguinal nerve block.  On physical examination, he had a well-healed inguinal scar over the left groin; this area was tender to palpation.  No masses or hernia were detected.  He was provided a nerve block and reported pain of 2 out of 10 afterwards.

In May 2012, the Veteran complained of bilateral inguinal pain since the time he had hernia repairs.  He had local blocks provided at the Orlando pain clinic and "did well on those;" he requested local blocks from the pain clinic in Jacksonville.  He described the pain as sharp and burning.  The pain worsened with lifting, walking and standing.  It was improved with rest.  He reported that pushing on the area brought on pain, and he also complained of bilateral testicular pain.  Neurological evaluation showed decreased sensation to the right inguinal; no allodynia.  He was assessed with "probable ilioinguinal neuralgia."  If a surgical consultation was negative for recurrence of hernia, then the Veteran would be scheduled for diagnostic ilio-inguinal nerve blocks.  A June 2012 record included that the Veteran "still reports pain and burning there; the pain clinic wanted to have a surgical consult to rule out recurrence before doing ilioinguinal nerve blocks."  The Veteran was noted to have a mesh repair in 1975.  On physical examination the abdomen was soft, depressible, with normal peristalsis and no tenderness.  There were no hernia recurrences.  He was assessed with chronic groin discomfort/pain with no hernias.

The Board notes that the medical record does not show that the Veteran has had recurrent hernias during the appeal period from roughly 2007 to the present.  As such a compensable rating under Diagnostic Code 7338 (inguinal hernia) is not warranted.

The Veteran has been diagnosed with ilio-inguinal neuralgia, ileal- inguinal neuropathic pain, and reflex sympathetic dystrophy that followed left inguinal hernia repair.  Throughout the appeal period, the Veteran's complaints have been of sharp, burning pain in the left inguinal/groin area which radiated to his scrotum and side.  VA medical care providers have indicated that the Veteran's symptoms are associated with an ilio-inguinal nerve disorder, and have treated him with nerve blocks to reduce the pain, which have been somewhat effective.  As such, the Board has considered alternative criteria to provide the Veteran's with a compensable rating.  

Diagnostic Code 8730 pertains to neuralgia of the ilio-inguinal nerve.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate.  38 C.F.R. § 4.124a.  Diagnostic Code 8530 provides a noncompensable rating for mild or moderate, and a 10 percent rating for severe to complete paralysis of the ilio-inguinal nerve.

The Board notes that the Veteran's status-post hernia repair has been characterized as neuralgia and has sympathetic reflex dystrophy.  It has also been described as severe pain.  There is no specific diagnostic code which addresses operative ileal-inguinal nerve reflex sympathetic dystrophy.  The Board finds that the Veteran's statements and the medical records of complaints of pain with ongoing nerve blocks shows that the Veteran's ilio-inguinal nerve reflex sympathetic dystrophy is more severe than the ilio-inguinal neuralgia contemplated by a moderate paralysis, which provides a noncompensable rating.  As such, the Board will provide a 10 percent rating based on the symptoms of ileal-inguinal nerve reflex sympathetic dystrophy under Diagnostic Code 8530, as "severe."

Additionally, the Board notes that in March 2009 a VA treatment provider found that the Veteran's hernia repair scar was tender to palpation.  This appears to be a separate fining than the burning, stabbing pain described by the Veteran which was assessed as a nerve disorder.  As such, the Board will provide a separate 10 percent rating for one painful scar under Diagnostic Code 7804.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, with increased ratings for increased numbers of scars.  

Additional ratings may be assigned following the evidence that will be obtained on remand.  This decision was provided prior to remand for SSA records and re-examination because it is beneficial to the Veteran. 



ORDER

Entitlement to a 10 percent rating for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for painful left hernia repair scar is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the record shows that in November 2012, the Veteran was granted SSA disability benefits.  The Veteran was found disabled since June 1, 2008.  His severe impairments were listed as "hernias, schizoaffective disorder, personality disorder, bipolar disorder, [PTSD] in remission, cocaine dependency, and alcohol dependency in remission."   Although the record contains the notice of the favorable decision which was provided to the Veteran, it does not include any medical records which were used in this determination, to include a cited medical opinion.  On remand, the RO should attempt to obtain these records as they are pertinent to the hernia, psychiatric, and TDIU claims on appeal.

In October 2010, the Veteran was to be scheduled for genitourinary, stomach and duodenum VA examinations.  The VA medical center listing for the scheduled examinations noted that they were not provided due to "undelivered notification." It does not appear that an attempt was made to reschedule these examinations.  Notably, the examination provided in 2009 did not include evaluation of the Veteran's "upper stomach disorder" claim and did not include a medical opinion regarding his complaint of a disorder caused by ongoing pain medication use related to his service-connected hernia disability.  On remand, the Veteran should be scheduled for the examinations he missed due to failed notifications.  

The Veteran's erectile dysfunction has been noted to be likely secondary to his psychiatric disorder.  However, the Veteran has stated to VA treatment care providers that he experiences pain during erections, which he attributes to his hernia repair.  On remand, this complaint should be discussed during the genitourinary examination.  And the Veteran's claim for erectile dysfunction is currently intertwined with his claim for a psychiatric disorder due to a current nexus between the two.

In March 2009, the Veteran was afforded a VA psychiatric examination.  The Veteran was diagnosed with major depressive disorder, with a notation of generalized anxiety disorder and substance abuse by history.  The examiner stated that "his present condition is at least as likely as not caused y or the result of his military duty and remains chronic in nature."  No rationale was provided.  The VA examination did not address the Veteran's complaints that he had PTSD as a child, from abuse by his father, which was aggravated by his military service.  Additionally, the VA examination did not address the Veteran's various psychiatric disorders which were diagnosed by his treating physicians.  VA physicians had alternatively diagnosed him with depression, PTSD, schizoaffective disorder, bipolar disorder, a mood disorder, and substance abuse (without other psychiatric disorder diagnosed).  A private psychiatric evaluation from October 2006 included psychological testing and provided diagnoses of paranoid personality disorder, psychoactive substance abuse and intermittent explosive disorder.  On remand, the Veteran should be afforded an additional VA examination with nexus opinion.

The Board notes the Veteran's contentions that his psychiatric disorder(s) were caused by service because his best friend was killed in Beirut, Lebanon while the Veteran was in service in South Carolina.  The Veteran has provided the other soldier's name (J.W.B.) and a print out from a Beirut bombings memorial which lists the Veteran's friend as one of the casualties.  The Veteran has indicated he knew this soldier from home, and that he joined the Marine Corps due to the encouragement of this friend.  The Board finds this information to be credible.

Lastly, the Veteran's service personnel and additional service treatment records were added to the claims file in October 2015; however, the RO did not provide an SSOC after the addition of these records.  This is specifically pertinent to the Veteran's psychiatric claim as his personnel records include information on his behavior and stations in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records for the Veteran, including any medical records associated with his grant of benefits.

2.  Schedule the Veteran for a genitourinary examination to determine the current severity of his status-post repair left inguinal hernia.  

The examination should address whether the Veteran's service-connected inguinal hernia is at least as likely as not (50/50 probability or greater) the cause of his erectile dysfunction.  The examiner should note the Veteran's statements that his left inguinal hernia repair and nerve sympathetic reflex dystrophy result in increased pain during an erection.

An explanation should be provided for each opinion offered.

3.  Schedule the Veteran for a stomach examination.  After a review of the record and examination of the Veteran, the examiner should list any diagnosed "upper stomach" disorder.

For any diagnosed disorder, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's stomach disorder was caused by or is the result of his service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's stomach disorder was caused by or is the result of medications taken for his service-connected hernia disorder?

An explanation should be provided for each opinion offered.

4.  Schedule the Veteran for a VA psychiatric evaluation.  After a review of the record and examination of the Veteran, the examiner should list all of the Veteran's current psychiatric disorders (here: any disorder from 2007 to the present).

For any diagnosed disorder, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's psychiatric disorder was caused by or is the result of his service?  The Board finds the Veteran's statements that he had a friend (J.W.B.) who died in the Beirut bombing in 1983 to be credible.

b) As there is a diagnosis in the record of PTSD related to the Veteran's childhood--Is there clear and unmistakable evidence that the Veteran had a psychiatric disorder which pre-existed service?  If so, is there clear and unmistakable evidence that the psychiatric disorder was not aggravated by service? 

c) If the Veteran is diagnosed with a personality disorder, is the personality disorder a congenital defect or a congenital disease?  If the personality disorder is a congenital disease, is there evidence of an additional disability due to aggravation during service, by superimposed disease?

An explanation should be provided for each opinion offered.

5.  Thereafter, readjudicate the Veteran's claims on appeal.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


